Citation Nr: 0812443	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-00 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.

3.  Entitlement to service connection for post-traumatic low 
back strain.

4.  Entitlement to service connection for left leg 
paresthesias.


REPRESENTATION

Appellant represented by:	Veterans Advocacy Group


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from June to 
September 1998 and from July 2001 to July 2004.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The issues of service connection for carpal tunnel syndrome 
of the right and left wrists and for left leg paresthesias 
are being remanded to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

The veteran currently is shown to have post-traumatic low 
back strain that had its clinical onset during his period of 
active service.  


CONCLUSION OF LAW

Post-traumatic low back strain is due to injury that was 
incurred during active duty.  38 U.S.C.A. §§ 1110, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In September 2004, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

Although the veteran was not specifically informed that a 
disability rating and effective date would be assigned if his 
service connection claim for post-traumatic low back strain 
was granted was granted, this is harmless error since the 
issue is being granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A private medical opinion 
dated in February 2005 is of record.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  




Analysis

The veteran did not complain of back disability on his June 
2001 preservice medical history report, and his spine was 
noted to be normal on preservice medical evaluation in June 
2001.  Service medical records reveal that the veteran 
complained in an undated report of pain the day after he fell 
and hit his back on a tire jack; a lumbar contusion was 
diagnosed.  He complained in January 2003 of a three to four 
month history of intermittent low back pain after he fell on 
a tire jack; a prior history of motor vehicle and bicycle 
accidents were noted.  Examination revealed tenderness in the 
left L1-L4 area; the assessment was back pain. 

On VA evaluation in October 2004, the veteran noted that he 
originally hurt his back in 2002 when he tried to lift 
himself up from the back of a HUMVEE by grabbing the 
tailgate, which turned out not to be latched.  He fell back 
to the ground and onto the tire jack.  The veteran said that 
he had had intermittent low back pain since the injury.  
Examination revealed pain and stiffness on motion.  Post-
traumatic low back strain of musculoligamentous origin was 
diagnosed.  X-rays of the lumbosacral spine were considered 
normal.

According to a February 2005 statement from J.R.B., M.R., the 
veteran had a history of a military related back injury with 
direct trauma to the back.  It was noted that recent x-rays 
showed some apparent anterior wedge compression deformities 
at the superior aspect of L1 and L2 with a negative CAT scan 
of the lumbar spine for acute injury.  Dr. B noted that the 
veteran had not had any back problem prior to service and 
that the findings were consistent with "the previous injury 
likely related to his military service."

As the veteran complained of a low back injury in service, as 
there is evidence of continuity of symptomatology after 
service discharge, and as there is a medical opinion linking 
the veteran's current low back disability, diagnosed as post-
traumatic low back strain in October 2004, to service injury, 
service connection is warranted for post-traumatic low back 
strain.  


ORDER

Service connection for post-traumatic low back strain is 
granted.


REMAND

A review of the claims file reveals that the veteran 
underwent right wrist carpal tunnel syndrome release in 
service.  He complained on VA examination in October 2004, 
only three months after service discharge, of carpal tunnel 
syndrome in both wrists and of left leg paresthesias due to 
service.  The diagnoses in October 2004 included carpal 
tunnel syndrome of the right wrist, status-post decompression 
procedure; paresthesias of the left wrist compatible with 
clinical diagnosis of carpal tunnel syndrome; and atypical 
left leg paresthesias, post-traumatic.  An electromyogram 
showed bilateral carpal tunnel syndrome.  

Although there is medical evidence not too long after service 
discharge of the disabilities still on appeal, there is no 
nexus opinion on file on whether any disability is causally 
related to service.

There is evidence on file that notice was sent to the 
veteran's representative on November 30, 2005 of VA 
examination scheduled for the veteran on December 17, 2005, 
in connection with his service connection claims.  The 
veteran failed to report for his scheduled VA examination.  

According to December 2005 statements on behalf of the 
veteran, he was not given sufficient time to make 
arrangements to take time off from his employment to attend 
the examination.  It was requested that he be rescheduled for 
a VA examination.

The Board agrees that there is insufficient medical evidence 
on file on which to make a reasoned determination on each of 
the issues remaining on appeal and that a medical evaluation 
with nexus opinion would be helpful.  Consequently, the Board 
concludes that the veteran should be given one more chance to 
appear for VA evaluation.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, this remaining matter is REMANDED to the AOJ for 
the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claims for service connection for 
carpal tunnel syndrome of the wrists and 
for left leg paresthesias, such as 
treatment since the most recent evidence 
dated in February 2005.  After obtaining 
any necessary authorization from the 
veteran for the release of his private 
medical records, the AOJ should obtain 
and associate these records with the 
file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  The AOJ should schedule the veteran 
for an appropriate VA examination to 
determine the nature and likely etiology 
of any current carpal tunnel syndrome of 
the wrists and left leg paresthesias.  
The claims folder must be made available 
to the examiner in conjunction with this 
examination.   The examination report 
must reflect review of pertinent material 
in the claims folder.  The examiner 
should provide an opinion whether it is 
at least as likely as not (50 percent or 
more likelihood) that the veteran has 
carpal tunnel syndrome of the wrists 
and/or left leg paresthesias that had a 
clinical onset during his period of 
active service.  A complete rationale for 
all opinions must be provided.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

4.  Following completion of all indicated 
development, the AOJ should readjudicate 
the veteran's claims of service 
connection for carpal tunnel syndrome of 
the right wrist, carpal tunnel syndrome 
of the left wrist, and left leg 
paresthesias, taking into consideration 
any and all evidence that has been added 
to the record since its last adjudicative 
action.  If any of the benefits sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  The veteran should then be 
given an appropriate opportunity to 
respond.  
Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may present additional evidence or argument while 
the case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


